Order filed February 28, 2017




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-16-00478-CR
                                  NO. 14-16-00479-CR
                                    ____________

                         MIGUEL ANGEL SAENZ, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 405th District Court
                               Galveston County, Texas
                    Trial Court Cause Nos. 14CR3080 & 14CR3117


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court his desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

       Accordingly, we hereby direct the Judge of the 405th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before March 14, 2017; that the
clerk of that court certify to this court the date on which delivery of the record to appellant
is made; and that appellant file his pro se brief with this court within thirty days of that
date.



                                       PER CURIAM